 

Exhibit 10.42

 



GLOBAL NET LEASE, INC.

 

AMENDED AND RESTATED

 

2015 ADVISOR MULTI-YEAR OUTPERFORMANCE AGREEMENT

 

This AMENDED AND RESTATED 2015 ADVISOR MULTI-YEAR OUTPERFORMANCE AGREEMENT (this
“Agreement”) made as of August 7, 2015 (the “Grant Date”), by and among GLOBAL
NET LEASE INC., a Maryland corporation (the “Company”), its subsidiary GLOBAL
NET LEASE OPERATING PARTNERSHIP, L.P., a Delaware limited partnership and the
entity through which the Company conducts substantially all of its operations
(the “Partnership”), and GLOBAL NET LEASE ADVISORS, LLC, a Delaware limited
liability company, the Company’s manager (the “Advisor”).

 

RECITALS

 

The Advisor provides services to the Company pursuant to the Amended and
Restated Advisory Agreement by and among the Company, the Partnership and the
Advisor, dated as of November 7, 2012, as amended from time to time.

 

The Board of Directors of the Company (the “Board”), or a committee of the Board
designated by the Board, approved this Agreement to provide the Advisor with the
incentive compensation described in this Agreement (the “Award”) and thereby
provide additional incentive for the Advisor to promote the progress and success
of the business of the Company and its affiliates, including the Partnership.
This Agreement evidences the Award and is subject to the terms and conditions
set forth herein and in the Partnership Agreement (as defined herein).

 

NOW, THEREFORE, the Company, the Partnership and the Advisor agree as follows:

 

1. Administration. The Award granted under this Agreement shall be administered
by a Committee appointed by the Board from time to time to administer the Plan
(the “Committee”); provided that all powers of the Committee hereunder can be
exercised by the full Board if the Board so elects. To the extent that no
Committee exists that has the authority to administer this Agreement, the
functions of the Committee shall be exercised by the Board and the Board shall
be considered the “Committee” hereunder. The Committee shall have the
discretionary authority to make all determinations regarding the Award,
including, without limitation, the interpretation and construction of the Award
and the determination of relevant facts; provided such determinations are made
in good faith and are consistent with the purpose and intent of the Award.
Except as expressly provided herein, no such action by the Committee shall
adversely affect the rights of the Advisor to any earned and outstanding Award
LTIP Units (as defined below). Subject to the terms hereof, all decisions made
by the Committee shall be final, conclusive and binding on all persons,
including the Company, the Partnership and the Advisor. No member of the
Committee, nor any other member of the Board or any officer or employee of the
Company acting on behalf of the Committee, shall be personally liable for any
action, determination or interpretation taken or made in good faith with respect
to the Award, and all members of the Committee and each other member of the
Board and any officer or employee of the Company acting on their behalf shall,
to the extent permitted by law, be fully indemnified and protected by the
Company in respect of any such action, determination or interpretation.

 



 

 

 

2. Definitions. The definitions for certain terms used herein are set forth in
Exhibit A.

 

3. Outperformance Award.

 

a. On June 2, 2015 (the “Grant Date”) the Advisor was granted the Award,
consisting of 9,041,801 LTIP Units (the “Award LTIP Units”), which will be
subject to forfeiture and vesting to the extent provided in this Section 3 and
Section 4 hereof.

 

b. As soon as practicable following each Valuation Date, but as of such
Valuation Date, the Committee will determine the applicable Annual Amount and
divide the resulting dollar amount by the Common Stock Price calculated as of
the applicable Valuation Date (appropriately adjusted to the extent that the
Conversion Factor is greater or less than 1.0); the resulting number of unit
equivalents determined for each Valuation Date referred to herein as the “Annual
OPP Unit Equivalent”.

 

c. As soon as practicable following the Second Valuation Date, but as of the
Second Valuation Date, the Committee will determine the Interim Amount and
divide the resulting dollar amount by the Common Stock Price calculated as of
the Second Valuation Date (appropriately adjusted to the extent that the
Conversion Factor is greater or less than 1.0); the resulting number of unit
equivalents determined as of the Second Valuation Date referred to herein as the
“Interim OPP Unit Equivalent”.

 

d. As soon as practicable following the Final Valuation Date, but as of the
Final Valuation Date, the Committee will:

 

(i) determine the Final Absolute TRS Amount;

 

(ii) determine the Final Relative TRS Amount;

 

(iii) determine the Total Outperformance Amount; and

 

(iv) divide the resulting dollar amounts by the Common Stock Price calculated as
of the Final Valuation Date (appropriately adjusted to the extent that the
Conversion Factor is greater or less than 1.0); the resulting number of unit
equivalents determined as of the Final Valuation Date referred to herein as the
“Final OPP Unit Equivalent.”

 



2

 

 

If the Total OPP Unit Equivalent is smaller than the number of Award LTIP Units
previously issued to the Advisor, as of the Final Valuation Date, the Advisor
shall forfeit the number of Award LTIP Units equal to the difference without
payment of any consideration by the Partnership or the Company; thereafter the
term Award LTIP Units will refer only to the Award LTIP Units that were not so
forfeited and neither the Advisor nor any of its successors, members or their
respective assigns or personal representatives will have any further rights or
interests in the Award LTIP Units that were so forfeited. If the Total OPP Unit
Equivalent is greater than the number of Award LTIP Units previously issued to
the Advisor: (A) the Company shall cause the Partnership to issue to the
Advisor, as of the Final Valuation Date, a number of additional LTIP Units equal
to the difference; (B) such additional LTIP Units shall be added to the Award
LTIP Units previously issued, if any, and thereby become part of this Award; and
(C) the Company and the Partnership shall take such action as is necessary to
accomplish the grant of such additional LTIP Units; provided that such issuance
will be subject to the Advisor executing and delivering such documents,
comparable to the documents executed and delivered in connection with this
Agreement, as the Company and/or the Partnership reasonably request in order to
comply with all applicable legal requirements, including, without limitation,
federal and state securities laws. If the Total OPP Unit Equivalent is the same
as the number of Award LTIP Units previously issued to the Advisor, then there
will be no change to the number of Award LTIP Units under this Award.

 

e. If any of the Award LTIP Units have been earned based on performance as
provided in Sections 3(b), (c) and (d), subject to Section 4 hereof, the Award
LTIP Units shall become vested in the following amounts and at the following
times, provided that the Continuous Service of the Advisor must continue through
the applicable vesting date:

 

(i) one-third (1/3) on June 2, 2018;

 

(ii) one-third (1/3) on June 2, 2019; and

 

(iii) one-third (1/3) on June 2, 2020.

 

f. Within thirty (30) days following each vesting date under Section 3(e), the
Advisor, in its sole discretion, shall be entitled to convert such Award LTIP
Units that vested on such date into OP Units in accordance with the terms of the
Partnership Agreement.

 

g. Any Award LTIP Units that do not become vested pursuant to Section 3(e) or
Section 4 hereof shall, without payment of any consideration by the Partnership
or the Company automatically and without notice be forfeited and be and become
null and void, and neither the Advisor nor any of its successors, heirs,
assigns, members or their respective assigns or personal representatives will
thereafter have any further rights or interests in such forfeited Award LTIP
Units.

 

4. Termination/Change of Control.

 

a. In the event the Company terminates the Advisor’s Continuous Service for any
reason prior to the Final Valuation Date, the calculations provided in Sections
3(b), (c) and (d) hereof shall be performed as of the Valuation Date next
following such termination (and if such Valuation Date is not the Final
Valuation Date, on the Final Valuation Date as well) as if the termination of
Continuous Service had not occurred and the Advisor shall be fully (100%) vested
in the Total OPP Unit Equivalent as so determined. Within thirty (30) days of
the date such calculations are completed, the Advisor, in its sole discretion,
shall be entitled to convert the Total OPP Unit Equivalent so determined into OP
Units in accordance with the terms of the Partnership Agreement.

 



3

 

 

b. In the event the Company terminates the Advisor’s Continuous Service for any
reason after the Final Valuation Date, any then unvested Award LTIP Units shall
be fully (100%) vested and non-forfeitable hereunder. Within thirty (30) days of
the date such termination, the Advisor, in its sole discretion, shall be
entitled to convert such Award LTIP Units into OP Units in accordance with the
terms of the Partnership Agreement.

 

c. In the event of a Change in Control prior to the Final Valuation Date, (i)
the Advisor shall become fully (100%) vested in any Award LTIP Units that had
been earned but were unvested prior to the Change in Control and within thirty
(30) days of the date such Change in Control, the Advisor, in its sole
discretion, shall be entitled to convert such Earned Annual and Interim OPP
Units into OP Units or common stock in accordance with the terms of the
Partnership Agreement; and (ii) the calculations provided in Sections 3(b), (c)
and (d) hereof shall be performed as of the Valuation Date next following such
Change in Control (and if such Valuation Date is not the Final Valuation Date,
on the Final Valuation Date as well) and the Advisor shall be fully (100%)
vested in the Total OPP Unit Equivalent as so determined and within thirty (30)
days of the date such calculations are completed, the Advisor, in its sole
discretion, shall be entitled to convert the number of Award LTIP Units so
determined into OP Units in accordance with the terms of the Partnership
Agreement.

 

d. In the event of a Change in Control after the Final Valuation Date, subject
to the Continuous Service of the Advisor through the date of such Change in
Control, any then unvested Award LTIP Units shall be fully (100%) vested and
non-forfeitable hereunder. Within thirty (30) days of the date such Change in
Control, the Advisor, in its sole discretion, shall be entitled to convert such
Award LTIP Units into OP Units in accordance with the terms of the Partnership
Agreement.

 

5. Rights of Advisor. The Advisor shall have no rights with respect to this
Agreement (and the Award evidenced hereby) unless the Advisor shall have
accepted this Agreement prior to the close of business on the Effective Date by
signing and delivering to the Partnership a copy of this Agreement. Upon
acceptance of this Agreement by the Advisor, the Partnership Agreement shall be
amended to reflect the issuance to the Advisor of the Award LTIP Units so
accepted. Thereupon, the Advisor shall have all the rights of a Limited Partner
of the Partnership with respect to the Award LTIP Units, as set forth in the
Partnership Agreement, subject, however, to the restrictions and conditions
specified herein. Award LTIP Units constitute and shall be treated for all
purposes as the property of the Advisor, subject to the terms of this Agreement
and the Partnership Agreement.

 

6. Distributions.

 

a. The Advisor shall be entitled to receive distributions with respect to the
Award LTIP Units to the extent provided for in the Partnership Agreement.

 



4

 

 

b. The LTIP Unit Distribution Participation Date (as defined in the Partnership
Agreement) with respect to any Award LTIP Unit shall be the date as of which
such Award LTIP Unit is earned pursuant to Sections 3(b), (c) and (d), and as of
such date, the Advisor will be entitled, for each Award LTIP Unit earned, to a
priority distribution from the Partnership in cash equal to the difference of
(i) the quotient of (A) the per unit amount of all distributions paid with
respect to each OP Unit on or after the Effective Date and before the date on
which such Award LTIP Unit is earned (other than those with respect to which an
adjustment was made pursuant to Section 8 hereof) divided by (B) the Conversion
Factor minus (ii) any amounts previously distributed by the Partnership with
respect to such Award LTIP Unit.

 

c. All distributions paid with respect to Award LTIP Units shall be fully vested
and non-forfeitable when paid, whether or not the underlying LTIP Units have
been earned based on performance or have become vested based on the passage of
time as provided in Section 3 or Section 4 hereof.

 

7. Restrictions on Transfer. Except as otherwise permitted by the Committee in
its sole discretion, none of the Award LTIP Units granted hereunder nor any of
the OP Units of the Partnership into which such Award LTIP Units may be
converted (the “Award OP Units”) shall be sold, assigned, transferred, pledged,
hypothecated, given away or in any other manner disposed of, encumbered, whether
voluntarily or by operation of law (each such action a “Transfer”). The
transferee in any Transfers of Award LTIP Units or Award OP Units permitted by
the Committee must agree in writing with the Company and the Partnership to be
bound by all the terms and conditions of this Agreement and that subsequent
transfers shall be prohibited except those in accordance with this Section 7.
Additionally, all Transfers of Award LTIP Units or Award OP Units must be in
compliance with all applicable securities laws (including, without limitation,
the Securities Act) and the applicable terms and conditions of the Partnership
Agreement. In connection with any Transfer of Award LTIP Units or Award OP
Units, the Partnership may require the Advisor to provide an opinion of counsel,
satisfactory to the Partnership, that such Transfer is in compliance with all
federal and state securities laws (including, without limitation, the Securities
Act). Any attempted Transfer of Award LTIP Units or Award OP Units not in
accordance with the terms and conditions of this Section 7 shall be null and
void, and the Partnership shall not reflect on its records any change in record
ownership of any Award LTIP Units or Award OP Units as a result of any such
Transfer, shall otherwise refuse to recognize any such Transfer and shall not in
any way give effect to any such Transfer of any Award LTIP Units or Award OP
Units. Except as provided in this Section 7, this Agreement is personal to the
Advisor, is non-assignable and is not transferable in any manner, by operation
of law or otherwise.

 

8. Changes in Capital Structure. If (i) the Company shall at any time be
involved in a merger, consolidation, dissolution, liquidation, reorganization,
exchange of shares, sale of all or substantially all of the assets or stock of
the Company or other transaction similar thereto, (ii) any reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, significant repurchases of stock, or other similar change in the capital
stock of the Company, (iii) any cash dividend or other distribution to holders
of share of Common Stock or OP Units shall be declared and paid other than in
the ordinary course, or (iv) any other extraordinary corporate event shall occur
that in each case in the good faith judgment of the Committee necessitates
action by way of equitable or proportionate adjustment in the terms of this
Agreement or the Award LTIP Units to avoid distortion in the value of this
Award, the Committee shall make equitable or proportionate adjustment and take
such other action as it deems necessary to maintain the Advisor’s rights
hereunder so that they are substantially proportionate to the rights existing
under this Award and the terms of the Award LTIP Units prior to such event,
including, without limitation: (A) interpretations of or modifications to any
defined term in this Agreement; (B) adjustments in any calculations provided for
in this Agreement, and (C) substitution of other awards. All adjustments made by
the Committee shall be final, binding and conclusive.

 



5

 

 

9. Miscellaneous.

 

a. Amendments. This Agreement may be amended or modified only with the consent
of the Company and the Partnership acting through the Committee; provided that
any such amendment or modification that adversely affects the rights of the
Advisor hereunder must be consented to by the Advisor to be effective as against
it. Notwithstanding the foregoing, this Agreement may be amended in writing
signed only by the Company and the Partnership to correct any errors or
ambiguities in this Agreement and/or to make such changes that do not adversely
affect the Advisor’s rights hereunder.

 

b. Legend. The records of the Partnership evidencing the Award LTIP Units shall
bear an appropriate legend, as determined by the Partnership in its sole
discretion, to the effect that such Award LTIP Units are subject to restrictions
as set forth herein and in the Partnership Agreement.

 

c. Compliance With Law. The Partnership and the Advisor will make reasonable
efforts to comply with all applicable securities laws. In addition,
notwithstanding any provision of this Agreement to the contrary, no Award LTIP
Units will become vested or be paid at a time that such vesting or payment would
result in a violation of any such law.

 

d. Advisor Representations; Registration.

 

(i) The Advisor hereby represents and warrants that (A) it understands that it
is responsible for consulting its own tax advisor with respect to the
application of the U.S. federal income tax laws, and the tax laws of any state,
local or other taxing jurisdiction to which the Advisor is or by reason of this
Award may become subject, to its particular situation; (B) the Advisor has not
received or relied upon business or tax advice from the Company, the Partnership
or any of their respective Affiliates (as defined in the Partnership Agreement),
employees, agents, consultants or advisors, in their capacity as such; (C) the
Advisor provides services to the Partnership on a regular basis and in such
capacity has access to such information, and has such experience of and
involvement in the business and operations of the Partnership, as the Advisor
believes to be necessary and appropriate to make an informed decision to accept
this Award; (D) Award LTIP Units are subject to substantial risks; (E) the
Advisor has been furnished with, and has reviewed and understands, information
relating to this Award; (F) the Advisor has been afforded the opportunity to
obtain such additional information as it deemed necessary before accepting this
Award; and (G) the Advisor has had an opportunity to ask questions of
representatives of the Partnership and the Company, or persons acting on their
behalf, concerning this Award.

 



6

 

 

(ii) The Advisor hereby acknowledges that: (A) there is no public market for
Award LTIP Units or Award OP Units and neither the Partnership nor the Company
has any obligation or intention to create such a market; (B) sales of Award LTIP
Units and Award OP Units are subject to restrictions under the Securities Act
and applicable state securities laws; and (C) because of the restrictions on
transfer or assignment of Award LTIP Units and Award OP Units set forth in the
Partnership Agreement and in this Agreement, the Advisor may have to bear the
economic risk of its ownership of the Award LTIP Units covered by this Award for
an indefinite period of time.

 

e. Section 83(b) Election. In connection with each separate issuance of LTIP
Units under this Award pursuant to Section 3 hereof, the Advisor may elect to
include in gross income in the year of transfer the applicable Award LTIP Units
pursuant to Section 83 (b) of the Code substantially in the form attached hereto
as Exhibit B and to supply the necessary information in accordance with the
regulations promulgated thereunder. The Advisor agrees to file such election (or
to permit the Partnership to file such election on the Advisor’s behalf) within
thirty (30) days after the Grant Date with the IRS Service Center where the
Advisor files its personal income tax returns, provide a copy of such election
to the Partnership and the Company, and to file a copy of such election with the
Advisor’s U.S. federal income tax return for the taxable year in which the LTIP
Units are awarded to the Advisor. So long as the Advisor holds any Award LTIP
Units, the Advisor shall disclose to the Partnership in writing such information
as may be reasonably requested with respect to ownership of LTIP Units as the
Partnership may deem reasonably necessary to ascertain and to establish
compliance with provisions of the Code applicable to the Partnership or to
comply with requirements of any other appropriate taxing authority.

 

f. Severability. If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not so held invalid, and each such other provision shall to the full extent
consistent with law continue in full force and effect. If any provision of this
Agreement shall be held invalid in part, such invalidity shall in no way affect
the rest of such provision not held so invalid, and the rest of such provision,
together with all other provisions of this Agreement, shall to the full extent
consistent with law continue in full force and effect.

 

g. Governing Law. This Agreement is made under, and will be construed in
accordance with, the laws of State of Delaware, without giving effect to the
principles of conflict of laws of such state.

 

h. No Obligation to Continue Service as a Consultant or Advisor. Neither the
Company nor any affiliate is obligated by or as a result of this Agreement to
continue to have the Advisor as a consultant, advisor or other service provider
and this Agreement shall not interfere in any way with the right of the Company
or any affiliate to terminate the Advisor’s service relationship at any time.

 

i. Notices. Any notice to be given to the Company shall be addressed to the
Secretary of the Company at 405 Park Avenue, 14 Floor, New York, New York,
10022, and any notice to be given the Advisor shall be addressed to the Advisor
at the Advisor’s address as it appears on the records of the Company, or at such
other address as the Company or the Advisor may hereafter designate in writing
to the other.

 



7

 

 

j. Withholding and Taxes. The Advisor shall be solely responsible for all
federal, state, local, foreign, or other taxes or any taxes under the Federal
Insurance Contributions Act with respect to this Award. Notwithstanding the
foregoing, if at any time the Company or Partnership are required to withhold
any such taxes, the Advisor shall make arrangements satisfactory to the
Committee regarding the payment of any United States federal, state, local,
foreign, or other taxes required by law to be withheld with respect to such
amount; provided, however, that if any Award LTIP Units or Award OP Units are
withheld (or returned), the number of Award LTIP Units or Award OP Units so
withheld (or returned) shall be limited to the number which have a fair market
value on the date of withholding equal to the aggregate amount of such
liabilities based on the minimum statutory withholding rates for federal, state,
local and foreign income tax and payroll tax purposes that are applicable to
such supplemental taxable income. The obligations of the Company under this
Agreement will be conditional on such payment or arrangements, and the Company
and its affiliates shall, to the extent permitted by law, have the right to
deduct any such taxes from any payment otherwise due to the Advisor.

 

k. Headings. The headings of paragraphs hereof are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

l. Counterparts. This Agreement may be executed in multiple counterparts with
the same effect as if each of the signing parties had signed the same document.
All counterparts shall be construed together and constitute the same instrument.

 

m. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and any successors to the Company and the
Partnership, on the one hand, and any successors to the Advisor, on the other
hand, by will or the laws of descent and distribution, but this Agreement shall
not otherwise be assignable or otherwise subject to hypothecation by the
Advisor.

 

n. Section 409A. This Agreement shall be construed, administered and interpreted
in accordance with a good faith interpretation of Section 409A of the Code. Any
provision of this Agreement that is inconsistent with Section 409A of the Code,
or that may result in penalties under Section 409A of the Code, shall be
amended, with the reasonable cooperation of the Advisor and the Company and the
Partnership, to the extent necessary to exempt it from, or bring it into
compliance with, Section 409A of the Code.

 

[Signature page follows]

 

8

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of date first written above.

 



  GLOBAL NET LEASE, INC.           By: /s/ Scott J. Bowman         Name: Scott
J. Bowman         Title: Chief Executive Officer           GLOBAL NET LEASE
OPERATING PARTNERSHIP, L.P.       By: Global Net Lease, Inc., its general
partner           By:/s/ Scott J. Bowman         Name: Scott J. Bowman  
      Title: Chief Executive Officer           GLOBAL NET LEASE ADVISORS, LLC  
    By: GLOBAL NET LEASE SPECIAL          LIMITED PARTNER, LLC, its member      
By: AR CAPITAL GLOBAL HOLDINGS, LLC, its member       By: AR CAPITAL, LLC, its
member       By: /s/ William M. Kahane              Name: William M. Kahane
             Title: Manager



 

 

 

 

 

 

 



[Signature Page to Outerperformance Award Agreement]

 

 

 

 

EXHIBIT A

DEFINITIONS

 

“Additional Shares” means (without double-counting), as of a particular date of
determination, the sum of (A) the number of shares of Common Stock plus (B) the
REIT Shares Amount for all Partnership Units (assuming that such Partnership
Units were converted, exercised, exchanged or redeemed for OP Units as of such
date of determination at the applicable conversion, exercise, exchange or
redemption rate (or rate deemed applicable by the Committee if there is no such
stated rate) and such OP Units were then tendered to the Partnership for
redemption pursuant to the Partnership Agreement as of such date) other than
those Partnership Units held by the Company, in the case of each (A) and (B), to
the extent issued after the Effective Date and on or before such date of
determination in a capital raising transaction, in exchange for assets or
securities, or upon the acquisition of another entity; provided, that for the
avoidance of doubt, this definition of “Additional Shares” shall exclude: (i)
shares of Common Stock issued after the Effective Date upon exercise of stock
options or upon the exchange (directly or indirectly) of LTIP Units or other
Partnership Units issued to employees, non-employee directors, consultants,
advisors or other persons or entities as incentive or other compensation, (ii)
shares of Common Stock awarded after the Effective Date to employees or other
persons or entities in exchange for services provided or to be provided to the
Company or any of its affiliates, and (iii) all Initial Shares.

 

“Adjusted Market Cap” means (A) the Company’s Initial Market Cap less an amount
equal to the total number of Buyback Shares bought back during the measurement
period multiplied by $9.50 with respect to the calculation of (i) the Annual
Amount on the First Valuation Date, (ii) the Interim Amount, (iii) the Final
Absolute TRS Amount and (iv) the Final Relative TRS Amount, and (B) the Total
Shares as of the prior Valuation Date less any Buyback Shares bought back during
the measurement period multiplied by the spot closing stock price on the prior
Valuation Date, with respect to the calculation of the Annual Amount on the
Second Valuation Date and the Final Valuation Date.

 

“Annual Absolute TRS” means, as of each Valuation Date, a dollar amount equal to
four percent (4%) of the dollar amount by which, if any, the amount of the
Company’s Total Return, determined as of such date, exceeds the Threshold
Amount, determined as of such date.

 

“Annual Amount” means, as of a Valuation Date, an amount equal to up to one and
one quarter percent (1.25%) of the Company’s Initial Market Cap based on the
level of achievement of Annual Absolute TRS and Annual Relative TRS as of such
Valuation Date for the period commencing on (A) the Effective Date with respect
to the First Valuation Date and (B) the prior Valuation Date with respect to the
Second Valuation Date and the Final Valuation Date.

 



 Exhibit A - 1 

 

 

“Annual Relative TRS” means, as of each Valuation Date, a dollar amount equal to
four percent (4%) of any amount by which the Company’s Total Return for the
period commencing on (A) the Effective Date with respect to the First Valuation
Date and (B) the prior Valuation Date with respect to the Second Valuation Date
and the Final Valuation Date, exceeds the Relative Threshold Amount as of such
date; provided, that the amount so earned will be subject to reduction in
accordance with a ratable sliding scale factor so that (A) if the Company’s TRS
Percentage for the applicable period is six percent (6%) or more, there will be
no reduction to Annual Relative TRS for such period; (B) Annual Relative TRS for
such period shall be reduced by fifty percent (50%) if such TRS Percentage for
the applicable period is zero percent (0%); (C) Annual Relative TRS for such
period shall be reduced based on a linear interpolation between the foregoing
reduction factors if the Company’s TRS Percentage for the applicable period is
between zero percent (0%) and six percent (6%) (e.g., if the Company achieved a
TRS Percentage of three percent (3%), the value of any award would be reduced by
a factor of twenty-five percent (25%)); and (D) Annual Relative TRS for such
period shall be reduced by one hundred percent (100%) if the TRS Percentage for
the applicable period is below zero percent (0%).

 

“Award OP Units” has the meaning set forth in Section 7 hereof.

 

“Award LTIP Units” has the meaning set forth in Section 3(a) hereof.

 

“Beneficial Owner” has the meaning set forth in Rule 13d-3 under the Exchange
Act.

 

“Buyback Shares” means (without double-counting), as of a particular date of
determination, (A) shares of Common Stock or (B) the REIT Shares Amount for
Partnership Units (assuming that such Partnership Units were converted,
exercised, exchanged or redeemed for OP Units as of such date of determination
at the applicable conversion, exercise, exchange or redemption rate (or rate
deemed applicable by the Committee if there is no such stated rate) and such OP
Units were then tendered to the Partnership for redemption pursuant to the
Partnership Agreement as of such date), other than those Partnership Units held
by the Company, in the case of each (A) and (B), to the extent repurchased by
the Company after the Effective Date and on or before such date of determination
in a stock buyback transaction or in a redemption of Partnership Units for cash
pursuant to the Partnership Agreement; provided, that for the avoidance of
doubt, this definition of “Buyback Shares” shall exclude: (i) shares of Common
Stock issued after the Effective Date upon exercise of stock options or upon the
exchange (directly or indirectly) of LTIP Units or other Partnership Units
issued to employees, non-employee directors, consultants, advisors or other
persons or entities as incentive or other compensation, and (ii) shares of
Common Stock awarded after the Effective Date to employees or other persons or
entities in exchange for services provided or to be provided to the Company or
any of its affiliates.

 

“Change of Control” means and includes any of the following events:

 

(i) any Person is or becomes Beneficial Owner, directly or indirectly, of
securities of the Company representing thirty percent (30%) or more of the
combined voting power of the then outstanding securities of the Company,
excluding (A) any Person who becomes such a Beneficial Owner in connection with
a transaction described in clause (x) of subsection (ii) below and (B) any
Person who becomes such a Beneficial Owner through the issuance of such
securities with respect to purchases made directly from the Company; or

 



 Exhibit A - 2 

 

 

(ii) the consummation of a merger or consolidation of the Company with any other
Person or the issuance of voting securities of the Company in connection with a
merger or consolidation of the Company (or any direct or indirect subsidiary of
the Company) pursuant to applicable stock exchange requirements, other than (x)
a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) seventy percent (70%)
or more of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (y) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing thirty percent (30%) or more of the combined voting power
of the then outstanding securities of the Company; or

 

(iii) the consummation of a sale or disposition by the Company of all or
substantially all of the assets of the Company; or

 

(iv) persons who, as of the Effective Date, constitute the Board (the “Incumbent
Directors”) cease for any reason, including, without limitation, as a result of
a tender offer, proxy contest, merger or similar transaction, to constitute at
least a majority of the Board; provided that any person becoming a director of
the Company subsequent to such date shall be considered an Incumbent Director if
such person’s election was approved by or such person was nominated for election
a vote of at least a majority of the Incumbent Directors.

 

Notwithstanding the foregoing, with respect to any payment that is triggered
upon a Change in Control, a transaction shall not be deemed to be a Change in
Control unless such transaction constitutes a “change in control event” within
the meaning of Section 409A of the Code.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” means the Company’s common stock, par value $0.01 per share,
either currently existing or authorized hereafter.

 

“Common Stock Price” means, as of the Effective Date, $9.50 and, as of any other
date, the average of the Fair Market Value of one share of Common Stock over the
fifteen (15) consecutive trading days ending on, and including, such date (or,
if such date is not a trading day, the most recent trading day immediately
preceding such date); provided, however, that if such date is the date upon
which a Transactional Change of Control occurs, the Common Stock Price as of
such date shall be equal to the fair value, as determined by the Committee, of
the total consideration paid or payable in the transaction resulting in the
Transactional Change of Control for one share of Common Stock.

 

“Continuous Service” means the Advisor’s continuous service as manager of the
Company without interruption or termination.

 

“Conversion Factor” has the meaning set forth in the Partnership Agreement.

 

“Effective Date” means June 2, 2015.

 



 Exhibit A - 3 

 

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means, as of any given date, the fair market value of a
security determined by the Committee using any reasonable method and in good
faith (such determination will be made in a manner that satisfies Section 409A
of the Code and in good-faith as required by Section 422(c)(1) of the Code);
provided that (A) if such security is admitted to trading on a national
securities exchange, the fair market value of such security on any date shall be
the closing sale price reported for such security on the principal stock
exchange or, if applicable, any other national exchange on which the security is
traded or admitted to trading on such date on which a sale was reported; and (B)
if such security is admitted to quotation on the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”) or a successor
quotation system, the fair market value of such security on any such date shall
be the average of the highest bid and lowest asked prices for such security on
the system on such date on which both the bid and asked prices were reported.

 

“Final Absolute TRS Amount” means, as of the Final Valuation Date, a dollar
amount equal to four percent (4%) of the dollar amount by which, if any, the
amount of the Company’s Total Return, determined as of such date, exceeds the
Threshold Amount, determined as of such date.

 

“Final Relative TRS Amount” means, as of the Final Valuation Date, a dollar
amount equal to four percent (4%) of any amount by which the Company’s Total
Return for the period commencing on the Effective Date through the Final
Valuation Date exceeds the Relative Threshold Amount as of such date; provided,
that the amount so earned will be subject to reduction in accordance with a
ratable sliding scale factor so that (A) if the Company’s TRS Percentage for the
period commencing on the Effective Date through the Final Valuation Date is
eighteen percent (18%) or more, there will be no reduction to the Final Relative
TRS Amount; (B) the Final Relative TRS Amount shall be reduced by fifty percent
(50%) if such TRS Percentage is zero percent (0%); (C) the Final Relative TRS
Amount shall be reduced based on a linear interpolation between the foregoing
reduction factors if the Company’s TRS Percentage is between zero percent (0%)
and eighteen percent (18%) (e.g., if the Company achieved a TRS Percentage of
nine percent (9%), the value of any award would be reduced by a factor of
twenty-five percent (25%)); and (D) the Final Relative TRS Amount shall be
reduced by one hundred percent (100%) if such TRS Percentage is below zero
percent (0%).

 

“Final Valuation Date” means June 2, 2018.

 

“First Valuation Date” means June 2, 2016.

 

“Initial Market Cap” means (A) $9.50 multiplied by (B) the number of Initial
Shares outstanding on the Effective Date.

 



 Exhibit A - 4 

 

 

“Initial Shares” means the sum of: (A) all shares of Common Stock outstanding as
of the applicable date (including any vested and nonvested restricted shares of
Common Stock issued under any other incentive plan maintained by the Company
prior to the applicable date), plus (B) any shares of Common Stock representing
the REIT Shares Amount for all Partnership Units outstanding as of the
applicable date (assuming such Partnership Units were converted, exercised,
exchange or redeemed for OP Units as of the applicable date at the applicable
conversion, exercise, exchange or redemption rate (or rate deemed applicable by
the Committee if there is no such stated rate) and such OP Units were then
tendered to the Partnership for redemption pursuant to the Partnership Agreement
as of such date) other than Partnership Units held by the Company; provided,
that for the avoidance of doubt, this definition of “Initial Shares” shall
exclude shares of Common Stock issuable upon exercise of stock options or upon
the exchange (directly or indirectly) of LTIP Units or other Partnership Units
issued to employees, non-employee directors, consultants, advisors or other
persons or entities as incentive or other compensation.

 

“Interim Amount” means, as of the Second Valuation Date, an amount equal to (A)
up to three percent (3%) of the Company’s Initial Market Cap, less (B) any
amount of the Annual Amount achieved through the Second Valuation Date (such
that the maximum level of achievement through the Second Valuation Date shall
not exceed three percent (3%) of the Company’s Initial Market Cap), based on the
level of achievement of: (x) a dollar amount equal to four percent (4%) of the
dollar amount by which, if any, the amount of the Company’s Total Return,
determined as of such date, exceeds the Threshold Amount, determined as of such
date (“Interim Absolute TRS”), and (y) as of the Second Valuation Date, a dollar
amount equal to four percent (4%) of any amount by which the Company’s Total
Return for the period commencing on the Effective Date, exceeds the Relative
Threshold Amount as of such date (“Interim Relative TRS”); provided, that the
amount so earned will be subject to reduction in accordance with a ratable
sliding scale factor so that (A) if the Company’s TRS Percentage for the
applicable period is twelve percent (12%) or more, there will be no reduction to
Interim Relative TRS for such period; (B) Interim Relative TRS for such period
shall be reduced by fifty percent (50%) if such TRS Percentage for the
applicable period is zero percent (0%); (C) Interim Relative TRS for such period
shall be reduced based on a linear interpolation between the foregoing reduction
factors if the Company’s TRS Percentage for the applicable period is between
zero percent (0%) and twelve percent (12%) (e.g., if the Company achieved a TRS
Percentage of six percent (6%), the value of any award would be reduced by a
factor of twenty-five percent (25%)); and (D) Interim Relative TRS for such
period shall be reduced by one hundred percent (100%) if the TRS Percentage for
the applicable period is below zero percent (0%). For the avoidance of doubt,
any Interim Amount will be determined based on the formula in the preceding
sentence which provides for a reduction for any Annual Amounts determined at the
First and Second Valuation Dates, but not less than zero.

 

“LTIP Units” means LTIP Units, as such term is defined in the Partnership
Agreement.

 

“Maximum Total Outperformance Amount” means five percent (5%) of the Company’s
Initial Market Cap.

 

“OP Units” has the meaning set forth in the Partnership Agreement.

 

“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of June 2, 2015, among the
Company, as general partner, the Advisor, as a limited partner, and any limited
partners that are admitted from time to time to the Partnership and listed on
Schedule A thereto, as amended, restated or supplemented from time to time.

 



 Exhibit A - 5 

 

 

“Partnership Units” has the meaning set forth in the Partnership Agreement.

 

“Peer Group” means Chambers Street Properties, Gramercy Property Trust Inc.,
Lexington Realty Trust, Select Income REIT, and W. P. Carey Inc.

 

“Peer Group Return Percentage” means, the median percentage return to
stockholders of the Peer Group (A) for the period commencing on the Effective
Date and ending on the First Valuation Date with respect to the calculation of
Annual Relative TRS for the First Valuation Date, (B) for the period commencing
on the day after the prior Valuation Date and ending on the next Valuation Date
with respect to calculation of Annual Relative TRS for the Second Valuation Date
and the Final Valuation Date and (C) for the period commencing on the Effective
Date and ending on the Second Valuation Date and the Final Valuation Date with
respect to calculating Interim Relative TRS and Final Relative TRS,
respectively; in each case as calculated by an independent consultant engaged by
the Committee and as approved by the Committee in its reasonable discretion.

 

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
entity or “group” (as defined in the Exchange Act).

 

“REIT Shares Amount” has the meaning set forth in the Partnership Agreement.

 

“Relative Threshold Amount” means an amount calculated in the same manner as the
Threshold Amount provided that instead of the TRS Percentage the Peer Group
Return Percentage shall be utilized in calculating the Threshold Amount.

 

“Second Valuation Date” means June 2, 2017.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Subsidiary” means any corporation or other entity (other than the Company) in
which the Company has more than a fifty percent (50%) interest, either directly
or indirectly.

 

“Threshold Amount” means for each measurement period an amount equal to the sum
of: (A) the Adjusted Market Cap; plus (B) an amount equal to (i) seven percent
(7%) multiplied by the Adjusted Market Cap for each annual measurement period,
(ii) fourteen percent (14%) multiplied by the Adjusted Market Cap for purposes
of calculating Interim Absolute TRS and (iii) twenty-one percent (21%)
multiplied by the Adjusted Market Cap for purposes of calculating the Final
Absolute TRS Amount; plus (C) the value of any Additional Shares issued since
the start of the measurement period (based on the spot closing prices on the
issuance dates of the Additional Shares)1; plus (D) an amount equal to the
proportional required return (based on a non-compounded daily rate of .0001918)
from the issuance dates of the Additional Shares to the end of the measurement
period on the values of the Additional Shares from (C) above; plus (E) the
number of Buyback Shares bought back since the start of the measurement period
multiplied by the spot closing price2 at the start of the measurement period (or
$9.50 for measurement periods beginning on the Effective Date); plus (F) an
amount equal to the proportional required return (based on a non-compounded
daily rate of .0001918) from the start of the measurement period to the buyback
dates of the Buyback Shares on the values of the Buyback Shares from (E) above. 

 



 



1 Note to Draft: AE notes that other prices could also be used for the
Additional Shares.

2 Note to Draft: AE notes that other prices could also be used for the
Additional Shares.



 



 Exhibit A - 6 

 

 

“Total Outperformance Amount” means, as of the Final Valuation Date, a dollar
amount equal to the algebraic sum of: (A) the Final Absolute TRS Amount, (B) the
Final Relative TRS Amount, (C) the Annual Amounts determined as of each
Valuation Date and (D) the Interim Amount; provided that (i) if the resulting
amount is a negative number, the Total Outperformance Amount shall be zero, and
(ii) in no event shall the Total Outperformance Amount exceed the Maximum Total
Outperformance Amount. For the avoidance of doubt, the Total Outperformance
Amount is based on (i) the Annual Amounts granted at the First, Second and Final
Valuation Dates, plus (ii) the Interim Amount less any Annual Amounts granted at
the First and Second Valuation Dates, plus (iii) the sum of the Final Absolute
TRS Amount plus the Final Relative TRS Amount, less any Annual Amounts granted
at the First, Second and Third Valuation Dates and any Interim Amount granted at
the Second Valuation Date, but not less than zero and not greater than the
Maximum Total Outperformance Amount.

 

“Total Return” means (without double-counting), as of a particular date of
determination, a dollar amount equal to the sum of: (A) the Total Shares as of
such date of determination multiplied by the Common Stock Price as of such date,
plus (B) an amount equal to the sum of the total dividends and other
distributions declared between the beginning of the applicable measuring period
and such date of determination so long as the “ex-dividend” date with respect
thereto falls prior to such date of determination (excluding dividends and
distributions paid in the form of additional shares of Common Stock or
Partnership Units), in respect of the Total Shares as of such date of
determination (it being understood, for the avoidance of doubt, that such total
dividends and distributions shall be calculated by reference to actual
securities outstanding as of each record date with respect to each applicable
dividend or distribution payment date, and not by multiplying the aggregate
amount of distributions paid on one OP Unit that was outstanding as of the
Effective Date between the Effective Date and such date of determination by the
number of Total Shares as of the date of determination), plus (C) the value of
any Buyback Shares redeemed from the start of the measurement period to the date
of determination (based on the spot closing prices on the buyback dates of the
Buyback Shares).3

 

“Total Shares” means (without double-counting), as of a particular date of
determination, the algebraic sum of: (A) the Initial Shares, plus (B) the
Additional Shares, minus (C) all Buyback Shares repurchased or redeemed between
the Effective Date and such date of determination.

 

“Total OPP Unit Equivalent” means the aggregate of (i) the sum of Annual OPP
Unit Equivalents and the Interim OPP Unit Equivalent (the “Earned Annual and
Interim OPP Unit Equivalents”) and (ii) the excess (if any) of the Final OPP
Unit Equivalent over the Earned Annual and Interim OPP Unit Equivalents.

 



 



3 Note to Draft: AE notes that other prices could also be used for the Buyback
Shares.

 



 Exhibit A - 7 

 

 

“Transactional Change of Control” means (A) a Change of Control described in
clause (i) of the definition thereof where the Person makes a tender offer for
Common Stock, (B) a Change of Control described in clause (ii) of the definition
thereof where the Company is not the surviving entity, or (C) a Change of
Control described in clause (iii) of the definition thereof.

 

“Transfer” has the meaning set forth in Section 7 hereof.

 

“TRS Percentage” means, with respect to the Company, the cumulative total
percentage return per share achieved by one share of the Company’s Common Stock
for each applicable measurement period, assuming contemporaneous reinvestment in
Common Stock of all dividends and other distributions, as calculated by an
independent consultant engaged by the Committee, which calculation shall be
approved by the Committee in its reasonable discretion.

 

“Valuation Date” means the First Valuation Date, the Second Valuation Date and
the Final Valuation Date, as applicable.

  

 Exhibit A - 8 

 

 

EXHIBIT B

ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF TRANSFER OF
PROPERTY PURSUANT TO SECTION 83(b) OF THE INTERNAL REVENUE CODE

 

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

 

1.The name, address and taxpayer identification number of the undersigned are:

 

Name: Global Net Lease Advisors, LLC (the “Taxpayer”)

 

Address:


 

 

Social Security No./Taxpayer Identification No.: ___-___-___

 

2.Description of property with respect to which the election is being made:
_____ LTIP Units in Global Net Lease Operating Partnership, L.P. (the
“Partnership”).

 

3.The date on which the LTIP Units were transferred is [•], 2015. The taxable
year to which this election relates is calendar year 2015.

 

4.Nature of restrictions to which the LTIP Units are subject:

 

(a)With limited exceptions, until the LTIP Units vest, the Taxpayer may not
transfer in any manner any portion of the LTIP Units without the consent of the
Partnership.

 

(b)The Taxpayer’s LTIP Units vest in accordance with the vesting provisions
described in the Schedule attached hereto. Unvested LTIP Units are forfeited in
accordance with the vesting provisions described in the Schedule attached
hereto.

 

5.The fair market value at time of transfer (determined without regard to any
restrictions other than restrictions which by their terms will never lapse) of
the LTIP Units with respect to which this election is being made was $[•] per
LTIP Unit.

 

6.The amount paid by the Taxpayer for the LTIP Units was $0 per LTIP Unit.

 

7.A copy of this statement has been furnished to the Partnership and Global Net
Lease, Inc.

 



Dated:      Name:    



 

 Exhibit B - 1 

 

 

SCHEDULE TO EXHIBIT B

 

Vesting Provisions of LTIP Units

 

The LTIP Units are subject to time-based and performance-based vesting with the
final vesting percentage equaling the product of the time-based vesting
percentage and the performance-based vesting percentage. Performance-based
vesting will be from 0% to 100% based (i) 50% on Global Net Lease, Inc.’s (the
“Company’s”) per-share total return to shareholders and (ii) 50% on total return
against the total percentage return to stock holders of a specified peer group,
in each case for the period from [•], 2016 to [•], 2018 (or earlier in certain
circumstances). Under the time-based vesting hurdles, one-third (1/3) of the
LTIP Units will vest on June 2, 2018, one-third (1/3) of the LTIP Units will
vest on June 2, 2019, and the remaining one-third (1/3) of the LTIP Units will
vest on June 2, 2020, provided that the Taxpayer continues its service
relationship with the Company and the Partnership through such dates, subject to
acceleration in the event of certain extraordinary transactions or termination
of the Taxpayer’s service relationship with the Company under specified
circumstances. Unvested LTIP Units are subject to forfeiture in the event of
failure to vest based on the determination of the performance-based percentage
or the passage of time.

 



 Exhibit B - 2 



